Citation Nr: 1146006	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-23 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to October 2, 2006 for the assignment of separate 10 percent ratings for residuals of frostbite of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel

INTRODUCTION

The Veteran served on active duty from October 1943 to July 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO granted entitlement to separate 10 percent ratings for frostbite of the feet, effective October 2, 2006.  The Veteran timely appealed the effective dates assigned for these ratings.

A video conference hearing concerning this case was conducted by the undersigned in October 2011.

As described in greater detail below, the issue of whether an August 1945 rating decision granting service connection for bilateral trench foot and establishing a single 20 percent evaluation contains clear and unmistakable error (CUE) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the appealed March 2008 rating decision, the RO assigned separate 10 percent evaluations for the service-connected residuals of frostbite of the right and left feet, effective from October 2, 2006.  Entitlement to service connection for this disability, then characterized as trench foot, was initially granted in August 1945 and a 20 percent rating assigned.  This rating was subsequently increased to 30 percent and then reduced to 10 percent, effective January 27, 1948.  In his May 2008 notice of disagreement (NOD), the Veteran argued that he was entitled to the separate 10 percent ratings effective January 27, 1948.

In October 2008, each 10 percent rating was increased to 30 percent and entitlement to service connection for frostbite of the upper extremities was granted.  However, no NOD was filed as to these decisions, and they are therefore not before the Board.

The only issue adjudicated by the RO and presently before the Board is the question of the effective date assigned in the March 2008 rating decision granting separate 10 percent ratings for residuals of frostbite of the feet.  Effective dates are generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, which contain rules for assigning the appropriate effective dates for various types of claims.  However, a Veteran may also seek an earlier effective date by arguing that a prior rating decision contained clear and unmistakable error (CUE).  If the evidence establishes CUE, the prior decision will be reversed or amended, and the CUE finding will have the same effect as if the corrected decision had been made on the date of the reversed decision, thus warranting an earlier effective date is some circumstances.  38 C.F.R. §§ 3.104(a), 3.105(a).  An assertion of clear and unmistakable error is a motion or a request, rather than a claim.  Hillyard v. Shinseki, 24 Vet. App. 343, 355 (2011).

In this case, the Veteran's representative asserted in a February 2011 statement that there was CUE in the assignment of an initial 20 percent rating for the Veteran's single bilateral disability.  Specifically, he argued that the August 1945 rating decision erroneously applied DC 0611, applicable to Raynaud's Syndrome by analogy, rather than DC 7122, which applied to frozen feet, and contained higher ratings.  Similar assertions were made during the October 2011 hearing.  Consequently, the issue of whether there was CUE in the August 1945 rating decision has been raised.  However, the Board does not have jurisdiction to adjudicate in the first instance assertions of CUE in RO decisions. See Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (en banc) (assertion of CUE in an RO decision must first be presented to and decided by  the RO before the Board has jurisdiction to decide the matter); see also Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002) (holding that each specific allegation of error constitutes a separate CUE motion).  Therefore, the RO will have to adjudicate the Veteran's CUE motion before the Board can do so.  The Veteran and his representative should be given an opportunity to elaborate on the argument in support of this CUE motion.  Because a successful CUE motion can result in an earlier effective date, the RO's adjudication of the CUE motion could substantially affect the earlier effective date claim on appeal.  Thus, the earlier effective date claim and the CUE motion are inextricably intertwined, and the Board's determination as to the effective date claim must be deferred on remand until the CUE motion is adjudicated by the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After giving the Veteran and his representative an opportunity to elaborate on the motion alleging CUE in the August 1945 rating decision granting service connection for bilateral trench foot and establishing a single 20 percent rating, the RO should adjudicate the motion.  The Veteran must be notified of this adjudication, and a description of his rights and responsibilities in perfecting an appeal of a less than fully favorable determination (if made) must be included in this notification.

2.  Then, the claim of entitlement to an effective date prior to October 2, 2006 for the assignment of separate 10 percent ratings for residuals of frostbite of the feet must be readjudicated if this claim has not been rendered moot by the adjudication of the CUE motion.  If this determination remains less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


